Citation Nr: 1647097	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-11 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to March 2002. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a June 2011 letter, the RO advised the Veteran that his DRO hearing was scheduled in July 2011.  The record reflects that the Veteran canceled this hearing. The Veteran has not requested to reschedule the hearing.  As such, this hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2015).

In August 2014, the Board reopened the previously denied claim and then remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the December 2014 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in December 2014.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's current neck disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

CONCLUSION OF LAW

Service connection for a neck disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in March 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in July 2010 and October 2014, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its August 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter asking him for the names and addresses of his treatment providers.  The Veteran was sent this letter in September 2014.  His post-service Naval treatment records were obtained and associated with the claims file.  The remand also directed the AOJ to schedule the Veteran for a VA examination and medical opinion, which were provided in October 2014.  Finally, the remand included readjudicating the claim, which was accomplished in the December 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

The Veteran seeks service connection for a neck disorder.  He argues that his in-service motor vehicle accidents caused his current neck disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In a May 2009 Naval treatment record, the Veteran was diagnosed with intervertebral disc degeneration of the cervical spine.  A July 2010 VA examination report diagnosed the Veteran with mild discogenic disease and some facet arthropathy, and mild antrolisthesis of the C4/5 level.  On VA examination in October 2014, the Veteran was diagnosed with degenerative arthritis of the cervical spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs document three in-service motor vehicle accidents in May 1988, July 1991, and June 1993.  In May 1988, the STRs document that the Veteran was seen for soreness and popping of his neck following a motor vehicle accident.  On examination, his neck was not tender and popping was not present.  The Veteran was diagnosed with a cervical strain.  In July 1991, the STRs show treatment for neck pain following a motor vehicle accident.  The Veteran was diagnosed with mild cervical strain.  X-rays were negative.  In June 1993, STRs document that the Veteran was seen for persistent symptoms over his upper neck and shoulders following a motor vehicle accident.  The Veteran was found to have full range of motion.  The provisional diagnosis was back pain.  The STRs do not contain any further complaints of or treatment for the cervical spine.  At a March 1998 reenlistment examination, the Veteran's neck was found to be normal.  At his April 2001 military retirement examination, his neck was normal.  His active military service ended in March 2002.

At the May 2002 post-service VA examination, the Veteran's neck was found to be normal with full range of motion and without any lymphadenopathy.  A cervical spine diagnosis was not provided.

Post-service complaints and treatment for neck (cervical) pain are noted in a November 2007 Naval Hospital Beaufort outpatient treatment record.  There, the Veteran complained of chronic neck pain worsening over the prior two weeks with a noted history of trauma of a motor vehicle accident in the very distant past, and with no recent trauma.  The Veteran reported pain radiating into both arms with certain neck movement.  X-rays were taken of the Veteran's cervical spine at that time, which revealed an "unremarkable examination," except to note some vertebral body spurring changes.  The Veteran was diagnosed with cervicalgia.  The following month, he again reported to the Charleston VAMC with complaints of pain to the left side of his neck radiating to his shoulder and upper back.  In May 2008, the Veteran presented for treatment at Naval Hospital Beaufort due to complaints of neck pain.  He was treated for and diagnosed with neck pain.  A May 2009 report from the same facility reflects a diagnosis of intervertebral disc degeneration of the cervical spine for which the Veteran was prescribed medication.  Again, the Veteran's active duty ended in 2002.  This five year period without treatment for the disorder weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

Regarding the negative evidence, the Veteran underwent a VA examination in July 2010.  The VA examiner provided a medical opinion with respect to the Veteran's claim for service connection for a neck disorder.  In particular, the VA examiner thoroughly noted the Veteran's in-service documentation of two motor vehicle accidents and resultant complaints of, treatment for, and diagnosis of neck pain.  The examiner opined that the Veteran's current chronic cervical strain is not related to the two acute episodes of neck pain during active duty service, and noted that in-service X-rays were normal and the symptoms apparently resolved as documented by no further complaints of neck pain for nine years between 1993 and 2002.  The examiner further commented that post-service medical evidence of record did not reflect X-rays from 2007 through July 2010, and that Charleston VA Medical Center (VAMC) treatment records dated from 2003 through July 2010 did not reflect documentation of a cervical spine disorder.  

The Veteran was afforded another VA examination in October 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current cervical spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran was not seen for any neck symptoms nor treated for any chronic neck disorder during the one year following his discharge from the military.  The first complaints of neck pain occurred in 2007 when he was seen at the Beaufort Naval Hospital and X-rays were "unremarkable other than vertebral body spurring changes."  This led to an examiner at the Beaufort Naval Hospital writing a "statement in support of
claim" dated in July 2011, stating that "the cervical spine injuries of 1988, 1991,
and 1993 have caused [the Veteran's] current cervical spine condition."  He was diagnosed with cervicalgia (neck pain).  The examiner stated that, even without current X-rays, it is evident that since the Veteran did not seek medical evaluation or treatment for a neck disorder between the time of discharge in 2002 and the first signs of vertebral spurring in 2007, there is no evidence that he had a chronic neck disorder related to any neck injury, such as the motor vehicle accident in the early 1980s.  The examiner found that there was no medical evidence in the STRs of any development of cervical arthritis either from the time of the motor vehicle accident to the time of his military discharge.  His current X-rays show "Minimal disc space narrowing, C6-C7, with associated mild left sided foraminal narrowing.  Congenital variant fusion of posterior elements of C2-C3, unchanged."  The examiner stated that further explanation from the radiologist explains what appears to be some congenital fusion, so the examiner stated this would not be caused by the in-service motor vehicle accident.  The examiner stated that he also compared the X-rays of October 2014 to those of July 2010 in forming his medical opinion.  In summary, the examiner concluded that, after taking the history, examining the Veteran, and reviewing the medical records and remand, it was less likely as not that the current disability of the neck/cervical spine that has existed during the pendency of this claim and appeal is etiologically related to the Veteran's active service.

Regarding the positive evidence, the record contains a July 2011 statement by a representative of the Naval Hospital Beaufort, who opined that "it is at least as likely as not that the Veteran's cervical spine injuries of 1998, 1991, and 1993 have caused his current cervical spine condition.  From 1993 to 2002, his date of discharge, the [Veteran was] provided over the counter medications only since no further treatment was available other than surgery.  From 2002 to 2007, the condition worsened and [the Veteran was diagnosed with] chronic cervical strain with pain and vertebral spurring."  The representative stated that she reviewed the Veteran's records, but did not specify which records were reviewed.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiners (particularly the October 2014 VA examiner) provided a detailed explanation as to why the Veteran's cervical spine disorder is not consistent with the neck pain reported in service, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the Naval representative.  Additionally, the July 2010 VA medical opinions was provided by a nurse practitioner and reviewed by a medical doctor.  The October 2014 VA medical opinion was provided by a medical doctor.  The VA examiners had the expertise and education to provide such complex opinions.  In contrast, the Naval opinion was provided by a lay person who lacks the medical knowledge to provide such an opinion.  The VA medical opinions were also based upon reviews of the Veteran's STRs, and the Naval opinion does not specify if the STRs were specifically reviewed in forming the medical opinion.  The VA examiners accurately and thoroughly characterized the evidence of record and conducted comprehensive examinations of the Veteran's cervical spine.  Their reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  The Board assigns greater probative value to the VA medical opinions, particularly the recent October 2014 VA examination, than the July 2011 Naval representative statement.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2007, five years after the Veteran's military separation in 2002.  Further, following the 1993 motor vehicle accident, the Veteran's STRs do not contain any complaints of neck pain or a cervical spine diagnosis throughout the remainder of the Veteran's active military service.  At his April 2001 military retirement examination, his neck was normal.  At the May 2002 post-service VA examination, the Veteran's neck was found to be normal with full range of motion and without any lymphadenopathy.  A cervical spine diagnosis was not provided.  There is no evidence in the STRs that the Veteran's neck pain did not resolve prior to his military discharge.  From 1993 to 2007, the STRs and post-service treatment records do not document any complaints of or treatment for the cervical spine.  Thus, the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. 
§ 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the cervical spine.  As stated above, the earliest post-service medical treatment records are dated from 2007, and the Veteran was separated from the active duty in 2002.  No diagnosis of arthritis of the cervical spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his neck during his active military service, which resulted in his current cervical spine disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current cervical spine disorder to be credible, since his STRs do not contain any complaints of or treatment for neck pain or a cervical spine disorder from the date of his last motor vehicle accident in 1993 through the end of his active military service in 2002.  Further, post-service treatment records, to include a VA examination, do not make any reference to neck pain or a cervical spine disorder until five years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which contains only competent and credible negative nexus medical opinions and which fails to show a cervical spine disorder for almost fifteen years after his last motor vehicle accident in 1993.  

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a neck disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a neck disorder is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to service connection for a neck disorder is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


